Exhibit 10.5

UNITEDHEALTH GROUP

RESTRICTED STOCK UNIT AWARD

Award Number:    

         
Award Date
  Number of Units   Final Vesting Date
 
       
   
  [Restricted Stock Units]      
 
     


THIS CERTIFIES THAT UnitedHealth Group Incorporated (the “Company”) has on the
Award Date specified above granted to

«Name»

(“Participant”) an award (the “Award”) to receive that number of restricted
stock units (the “Restricted Stock Units”) indicated above in the box labeled
“Number of Units,” each Restricted Stock Unit representing the right to receive
one share of UnitedHealth Group Incorporated Common Stock, $.01 par value per
share (the “Common Stock”), subject to certain restrictions and on the terms and
conditions contained in this Award and the UnitedHealth Group Incorporated 2002
Stock Incentive Plan (the “Plan”). A copy of the Plan is available upon request.
In the event of any conflict between the terms of the Plan and this Award, the
terms of the Plan shall govern. Any terms not defined herein shall have the
meaning set forth in the Plan.

* * * * *

1. Rights of the Participant with Respect to the Restricted Stock Units.

(a) No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Award do not and shall not entitle Participant to any rights of a shareholder of
Common Stock. The rights of Participant with respect to the Restricted Stock
Units shall remain forfeitable at all times prior to the date on which such
rights become vested, and the restrictions with respect to the Restricted Stock
Units lapse, in accordance with Section 2, 3 or 4.

(b) Conversion of Restricted Stock Units; Issuance of Common Stock. No shares of
Common Stock shall be issued to Participant prior to the date on which the
Restricted Stock Units vest, and the restrictions with respect to the Restricted
Stock Units lapse, in accordance with Section 2, 3 or 4. Neither this Section
1(b) nor any action taken pursuant to or in accordance with this Section 1(b)
shall be construed to create a trust of any kind. After any Restricted Stock
Units vest pursuant to Section 2, 3 or 4, the Company shall promptly cause to be
issued in book-entry form, registered in Participant’s name or in the name of
Participant’s legal representatives, beneficiaries or heirs, as the case may be,
in payment of such vested whole Restricted Stock Units, unless such payment is
deferred in accordance with the terms and conditions of the Company’s
non-qualified compensation deferral plans. The value of any fractional
Restricted Stock Unit shall be paid in cash at the time certificates are
delivered to Participant in payment of the Restricted Stock Units         .

2. Vesting. Subject to the terms and conditions of this Award, 25% of the
Restricted Stock Units shall vest, and the restrictions with respect to the
Restricted Stock Units shall lapse, on each of the first, second, third and
fourth anniversaries of the Award Date if Participant remains continuously
employed by the Company or continues to serve on the Board of Directors of the
Company until the respective vesting dates.

3. Early Vesting Upon Change in Control. Notwithstanding the other vesting
provisions contained in Section 2, but subject to the other terms and conditions
set forth herein, upon the effective date of a Change in Control, all of the
Restricted Stock Units shall become immediately and unconditionally vested and
exercisable, and the restrictions with respect to all of the Restricted Stock
Units shall lapse. For purposes of this Award, a “Change in Control” shall mean
the sale of all or substantially all of the Company’s assets or any merger,
reorganization, or exchange or tender offer which, in each case, will result in
a change in the power to elect 50% or more of the members of the Board of
Directors of the Company.

4. Forfeiture or Early Vesting Upon Termination of Employment.

(a) Termination of Employment Generally. If, prior to vesting of the Restricted
Stock Units pursuant to Section 2 or 3, Participant ceases to be an employee of
the Company, or ceases to serve on the Board of Directors of the Company, for
any reason (voluntary or involuntary) other than death, permanent long-term
disability or Retirement (as defined below) or a termination of employment that
results in severance being paid to Participant, then Participant’s rights to all
of the unvested Restricted Stock Units shall be immediately and irrevocably
forfeited.

(b) Death or Permanent Long-Term Disability. If Participant dies while employed
by the Company or its subsidiaries, or if Participant’s employment by the
Company or its subsidiaries is terminated due to Participant’s failure to return
to work as the result of a permanent long-term disability which renders
Participant incapable of performing his or her duties as determined under the
provisions of the Company’s long-term disability insurance program applicable to
Participant, then all unvested Restricted Stock Units shall become immediately
vested, and the restrictions with respect to all of the Restricted Stock Units
shall lapse, as of the date of such long-term disability or death. No transfer
by will or the applicable laws of descent and distribution of any Restricted
Stock Units that vest by reason of Participant’s death shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
committee of the Board of Directors administering the Plan (the “Committee”) may
deem necessary to establish the validity of the transfer.

(c) Retirement. If Participant’s employment by the Company or its subsidiaries
is terminated by reason of Participant’s Retirement (as defined below), then,
subject to Section 6, the Restricted Stock Units shall continue to vest, and the
restrictions with respect to such Restricted Stock Units shall continue to
lapse, as if such termination of employment had not occurred. For purposes of
this Award, “Retirement” means the termination of employment other than by
reason of death or permanent long-term disability by a person who is age 55 or
older and whose age in years plus number of years of Recognized Employment with
the Company or its subsidiaries totals 65 or more. For purposes of this Award,
“Recognized Employment” shall include only employment since the Participant’s
most recent date of hire by the Company or its subsidiaries, and shall not
include employment with a company acquired by UnitedHealth Group or its
subsidiaries before the date of such acquisition.

(d) Severance. If Participant is entitled to severance under the Company’s
severance pay plan or under an employment agreement entered into with the
Company, then the Restricted Stock Units shall continue to vest, and the
restrictions with respect to the Restricted Stock Units shall continue to lapse,
for the period of such severance. Should severance be paid in a lump sum versus
bi-weekly payments, the Restricted Stock Units shall continue to vest for the
period of time had severance been paid bi-weekly.

5. Restriction on Transfer. The Restricted Stock Units and any rights under this
Award may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of by Participant otherwise than by will or by the laws of descent and
distribution, and any such purported sale, assignment, transfer, pledge,
hypothecation or other disposition shall be void and unenforceable against the
Company. Notwithstanding the foregoing, Participant may, in the manner
established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of Participant and receive any property distributable with
respect to the Restricted Stock Units upon the death of Participant.

6. Restrictive Covenants. In consideration of the terms of this Award and in
recognition of the fact that Participant will receive Proprietary Information,
as defined below, during Participant’s employment with the Company, Participant
agrees to be bound by the following Restrictive Covenants and agrees that if
Participant violates any provision of such Restrictive Covenants, then (i) all
unvested portions of the Restricted Stock Units together with any portions of
the Restricted Stock Units that vested within one year prior to the termination
of Participant’s employment with the Company or at any time after such
termination (the “Forfeited Units”) shall become null and void and (ii) with
respect to any shares received or deferred compensation credited pursuant to
Section 1(b) upon conversion of the Forfeited Units (collectively, the
“Forfeited Shares”), Participant shall pay to the Company, upon demand, an
amount equal to (A) the proceeds Participant has received from any sales or
distributions of Forfeited Shares, and (B) if Participant still holds all or any
part of the Forfeited Shares at the time such Company demand is made, the
aggregate Fair Market Value of such Forfeited Shares as of the date of vesting
of the Forfeited Units. Furthermore, the Company may seek any other legal or
equitable remedy, including injunctive relief, if Participant violates any of
the following Restrictive Covenants. By accepting this Award, Participant agrees
that the restrictions and agreements contained in this Section 6 are reasonable
and necessary to protect the legitimate interests of the Company.

(a) Proprietary Information. During the course of employment, Participant will
receive sensitive, confidential, proprietary and/or trade secret information
(collectively, “Proprietary Information”), including, without limitation,
information regarding inventions, new product or marketing plans, business
strategies, merger and acquisition targets, financial and pricing information,
computer programs, models and data bases (including limitation source codes),
designs, analytical models, customer lists and information, and supplier and
vendor lists and information. This Proprietary Information includes not only
information contained in written or digitized Company documents but also all
such information which Participant may commit to memory during the course of
Participant’s job. It is Participant’s responsibility to protect the integrity
and confidential nature of this Proprietary Information, both during and after
Participant’s employment with the Company, and Participant shall not disclose
any such Proprietary Information, either during or after the term of
Participant’s employment, except as necessary for the performance of
Participant’s duties or as expressly permitted in writing by the Company. It is
understood, however, that nothing herein shall be construed to prohibit the
disclosure, or restrict the use, of information that is available in reasonably
similar form to the general public, through no fault of Participant, or that was
received by Participant outside of the Company, without an obligation of
confidentiality.

(b) Competitive Activity. During Participant’s employment with the Company and
for one year after the latter of (i) termination of Participant’s employment for
any reason whatsoever (including Retirement) or (ii) the last scheduled vesting
date under the provisions of Section 4, Participant shall not engage in any
Competitive Activity. For purposes of this Award, the term “Competitive
Activity” shall mean involvement in any activities that are competitive with any
product or service that the Participant was directly involved with, or had
Proprietary Information regarding, during the Participant’s employment with the
Company or its subsidiaries. Because the Company’s business competes on a
nationwide basis, Participant’s obligations hereunder shall apply anywhere in
the United States of America.

In the event that any portion of this Section 6(b) regarding “Competitive
Activity” shall be determined by any court of competent jurisdiction to be
unenforceable because it is unreasonably restrictive in any respect, it shall be
interpreted to extend over the maximum period of time for which it reasonably
may be enforced and to the maximum extent for which it reasonably may be
enforced in all other respects, and enforced as so interpreted, all as
determined by such court in such action. Participant acknowledges the
uncertainty of the law in this respect and expressly stipulates that this
Certificate is to be given the construction that renders its provisions valid
and enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.

(c) Non-Solicitation. During Participant’s employment and for two years after
the latter of (i) termination of Participant’s employment for any reason
whatsoever (including Retirement) or (ii) the last scheduled vesting date under
the provisions of Section 4, Participant shall not:

(i) induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way interfere adversely with the relationship between
any such employee and the Company;

(ii) induce or attempt to induce any employee of the Company to work for, render
services to, provide advice to, or supply confidential business information or
trade secrets of the Company to any third person, firm, or corporation;

(iii) employ, or otherwise pay for services rendered by, any employee of the
Company in any business enterprise with which Participant may be associated,
connected or affiliated;

(iv) induce or attempt to induce any customer, supplier, licensee, licensor or
other business relation of the Company to cease doing business with the Company,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and the
Company; or

(v) assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Award if such activity were carried out by Participant. In
particular, Participant will not, directly or indirectly, induce any employee of
the Company to carry out any such activity.

7. Adjustments to Restricted Stock Units.

(a) In the event that any dividend or other distribution (whether in the form of
cash,  shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the Common Stocks would be reasonably likely to result in the
diminution or enlargement of any of the benefits or potential benefits intended
to be made available under the Award (including, without limitation, the
benefits or potential benefits of provisions relating to the vesting of the
Restricted Stock Units), the Committee shall, in such manner as it shall deem
equitable or appropriate in order to prevent such diminution or enlargement of
any such benefits or potential benefits, make adjustments to the Award,
including adjustments in the number and type of shares of Common Stock
Participant would have received upon vesting of the Restricted Stock Units;
provided, however, that the number of shares into which the Restricted Stock
Units may be converted shall always be a whole number.

8. Income Tax Matters.

(a) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee under the Plan, Participant may elect to satisfy Participant’s
federal and state income tax withholding obligations arising from the receipt
of, or the lapse of restrictions relating to, the Restricted Stock Units, by
(i) delivering cash, check (bank check, certified check or personal check) or
money order payable to the Company, (ii) having the Company withhold a portion
of the shares of Common Stock otherwise to be delivered having a Fair Market
Value equal to the amount of such taxes, or (iii) delivering to the Company
 shares of Common Stock already owned by Participant having a Fair Market Value
equal to the amount of such taxes. Any shares already owned by Participant
referred to in the preceding sentence must have been owned by Participant for no
less than six months prior to the date delivered to the Company if such shares
were acquired upon the exercise of an option or upon the vesting of restricted
stock or other restricted stock units. The Company will not deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share. Participant’s election must be made on or before
the date that the amount of tax to be withheld is determined.

1

9. Miscellaneous.

(a) This Award does not confer on Participant any right with respect to the
continuance of any relationship with the Company or its subsidiaries, nor will
it interfere in any way with the right of the Company to terminate such
relationship at any time.

(b) The Company shall not be required to deliver any shares of Common Stock upon
vesting of any Restricted Stock Units until the requirements of any federal or
state securities laws, rules or regulations or other laws or rules (including
the rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

(c) An original record of this Award and all the terms hereof, executed by the
Company, is held on file by the Company. To the extent there is any conflict
between the terms contained in this Award and the terms contained in the
original held by the Company, the terms of the original held by the Company
shall control.

2